     Case 2:19-cv-01670-JAM-CKD Document 11 Filed 08/31/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL RANDOLPH,                                  No. 2:19-cv-01670-JAM-CKD P
12                        Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    CSP SACRAMENTO, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. By order filed March 20, 2020, the undersigned

19   screened plaintiff’s complaint and dismissed it with leave to amend. ECF No. 7. On April 20,

20   2020 plaintiff filed a first amended complaint. ECF No. 10.

21           I.     Screening Requirement

22           The court is required to screen complaints brought by prisoners seeking relief against a

23   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

24   court will independently dismiss a complaint or portion thereof if the prisoner has raised claims

25   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

26   granted, or that seek monetary relief from a defendant who is immune from such relief. 28

27   U.S.C. § 1915A(b)(1),(2).

28   /////
                                                         1
     Case 2:19-cv-01670-JAM-CKD Document 11 Filed 08/31/20 Page 2 of 4

 1          II.     Allegations in the First Amended Complaint

 2          In his amended complaint, plaintiff challenges acts of negligence in his prison workplace.

 3   ECF No. 10 at 3. Plaintiff alleges that defendants, who are supervisory officials at California

 4   State Prison-Sacramento (“CSP-Sac”), are responsible for the pothole in the kitchen floor because

 5   they are the “overseers” of CSP-Sac and are thus responsible for the areas in which staff and

 6   inmates work. Id. Plaintiff contends that he was burned due to the damaged floor in the kitchen.

 7   ECF No. 10 at 5.

 8          III.    Analysis

 9          The court has reviewed plaintiff’s first amended complaint and finds that it fails to state a

10   claim upon which relief can be granted under federal law. In this court’s prior screening order,

11   plaintiff was advised that when a named defendant holds a supervisorial position, the causal link

12   between him and the claimed constitutional violation must be specifically alleged. See ECF No.

13   7 at 4. Plaintiff once again failed to connect any individual actions of the defendants to the

14   alleged constitutional violation. See ECF No. 11 at 3-4. Plaintiff merely alleges that the Warden

15   of CSP-Sac does a “walk through” around the prison. However, that does not establish the

16   requisite causal connection to establish deliberate indifference on the part of the supervisory

17   officials. See Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989); Taylor v. List, 880 F.2d 1040,

18   1045 (9th Cir. 1989). Moreover, mere negligence on the part of prison officials, as alleged here,

19   is not sufficient to state an Eighth Amendment violation. See Farmer v. Brennan, 511 U.S. 825,

20   835 (1994). Even civil recklessness which is the failure “to act in the face of an unjustifiably
21   high risk of harm that is either known or so obvious that it should be known” is not sufficient to

22   establish an Eighth Amendment claim. Farmer, 511 U.S. at 836-837 & n. 5 (citation omitted).

23   For all of these reasons, the undersigned recommends dismissing plaintiff’s first amended

24   complaint.

25          IV.     Leave to Amend

26          If the court finds that a complaint or claim should be dismissed for failure to state a claim,
27   the court has discretion to dismiss with or without leave to amend. Leave to amend should be

28   granted if it appears possible that the defects in the complaint could be corrected, especially if a
                                                        2
     Case 2:19-cv-01670-JAM-CKD Document 11 Filed 08/31/20 Page 3 of 4

 1   plaintiff is pro se. Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc); Cato v.

 2   United States, 70 F.3d 1103, 1106 (9th Cir. 1995) (“A pro se litigant must be given leave to

 3   amend his or her complaint, and some notice of its deficiencies, unless it is absolutely clear that

 4   the deficiencies of the complaint could not be cured by amendment.” (citation omitted).

 5   However, if, after careful consideration, it is clear that a claim cannot be cured by amendment,

 6   the Court may dismiss without leave to amend. Cato, 70 F.3d at 1105-06.

 7          In light of plaintiff’s failures to provide additional information about his claims despite

 8   specific instructions from the court, the undersigned finds that further leave to amend would be

 9   futile and the first amended complaint should be dismissed without leave to amend. Hartmann v.

10   CDCR, 707 F.3d 1114, 1130 (9th Cir. 2013) (“A district court may deny leave to amend when

11   amendment would be futile.”). Here, plaintiff has not even attempted to cure any of the

12   deficiencies described in this court’s prior screening order. He has identified the same defendants

13   as in his original complaint and then generally alleges that they were negligent. For this reason,

14   the undersigned recommends denying further leave to amend the complaint.

15          V.      Plain Language Summary for Pro Se Party

16          The following information is meant to explain this order in plain English and is not

17   intended as legal advice.

18          It is recommended that your complaint be dismissed because it fails to state any

19   cognizable claim for relief. Allowing you to further amend the complaint would be futile because

20   you were not able to cure any of the previously identified deficiencies with the original
21   complaint. As a result, it is recommended that you not be granted further leave to amend your

22   complaint and that this civil action be closed. If you disagree with this recommendation, you

23   have 21 days to explain why it is not the correct result. Label your explanation as “Objections to

24   the Magistrate Judge’s Findings and Recommendations.”

25          Accordingly, IT IS HEREBY RECOMMENDED that:

26          1. Plaintiff’s first amended complaint be dismissed without leave to amend for failure to
27               state a claim; and,

28          2.   The Clerk of Court be directed to close this case.
                                                        3
     Case 2:19-cv-01670-JAM-CKD Document 11 Filed 08/31/20 Page 4 of 4

 1           These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

 3   after being served with these findings and recommendations, any party may file written

 4   objections with the court and serve a copy on all parties. Such a document should be captioned

 5   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 6   objections shall be served and filed within fourteen days after service of the objections. The

 7   parties are advised that failure to file objections within the specified time may waive the right to

 8   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9   Dated: August 28, 2020
                                                       _____________________________________
10
                                                       CAROLYN K. DELANEY
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17   12/rand1670.F&R.docx

18

19

20
21

22

23

24

25

26
27

28
                                                        4
